If it appear that applicant’s name was changed by order of the court after certification for admission by the board of law examiners and before admission, upon filing a certified copy of the order changing name, together with proof of publication thereof, and an affidavit by applicant that he is the person mentioned in the certificate of the board of law examiners and in the order changing name, the applicant will be deemed admitted and a certificate will be issued by the clerk under the changed name. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.